911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.MONTGOMERY COUNTY, MARYLAND, Montgomery County PoliceDepartment, Nancy Demme, Joseph Ambrose, Mr. Currie,Montgomery County Detention Center, Stanley Klavan,Montgomery County State's Attorney's Office, B. Brissett,Thomas Lohm, Louis D. Harrington, S. Farber, City ofAlexandria, Donald Kent, Donald M. Haddock, City ofAlexandria Police Department, John Turner, Defendants-Appellees,andCommonwealth's Attorney's Office, for the City ofAlexandria, Defendant.
No. 89-2712.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1990.Decided July 26, 1990.Rehearing and Rehearing In Banc Denied Aug. 21, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 87-2653-HAR)
Michael Sindram, appellant pro se.
Karen Louise Federman, Linda D. Berk, Clyde H. Sorrell, County Attorney's Office, Rockville, Md., James Goldsborough Klair, Office of the Attorney General of Maryland, Baltimore, Md., Philip Gaynor Sunderland, Oliver Amos Pollard, III, City Attorney's Office, Alexandria, Va., Neil Anthony Gordon McPhie, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
Before K.K. HALL, CHAPMAN and WILKINS, Circuit Judges.
D.Md.
AFFIRMED.
PER CURIAM:


1
Michael Sindram appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sindram v. Montgomery County, Maryland, C/A No. 87-2653-HAR (D.Md. June 17, 1988;  June 23, 1988;  Dec. 20, 1988;  May 5, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.